DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
 2.	Applicant’s response filed January 4, 2021 have been considered.  Claims 1-3, 11-13, 15, 17, and 20-22 have amended.  Claims 1-5, 8-17, and 19-23 are pending.  
 
Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 8-16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aguayo Gonzalez et al. (U.S. 2015/0317475 A1), hereinafter “Gonzalez”, in view of Kim et al. (U.S. 2010/0313270 A1), hereinafter “Kim”, further in view of Laurenti et al. (U.S. 2010/0281309 A1), hereinafter “Laurenti”. 
Referring to claims 1, 15:
	i.	Gonzalez teaches:
           A system for non-intrusive program tracing of a device comprising:
 (a)    a database storing a plurality of candidate samples, each of the candidate samples being associated with at least one of a known portion of program code and an observed behavior (see Gonzales, [0064] ‘A library of the trusted fingerprints [i.e., the database ]’); 
(b)    a detector operable to generate an analog program trace signal from at least one of power consumption and an electromagnetic emission of the device (see Gonzales, [0298] ‘The analog output of the processor 3810 is monitored by sensor 3820 and converted by an analog-to-digital converter’; [0346] ‘In addition to sensors that current probes, other sensors than (that) can be integrated into a PFP (Power Fingerprinting) monitor include: electromagnetic interference (EMI) sensors, near-field sensors, thermometers, etc.’; [0373] ‘…, the PFP monitor has multiple options for effective sensing including, for example, using an electro-magnetic (EM) sensor (near of far field).  The EM sensor has a configurable location to help locate the specific sensor placement that yields the strongest and cleanest side-channel signal.’); 
(c)    a converter operable to digitize the analog program trace signal into a digital program trace signal (see Gonzales, [0298] ‘The analog output of the processor 3810 is monitored by sensor 3820 and converted by an analog-to-digital converter [i.e., the converter ]’); 
(d)    a hardware-based comparator in communication with the database, the hardware-based comparator operable to collect fragments of the digital program trace signal and to determine, for each fragment, a distance simultaneously, the distance being based on the fragment and a candidate sample of the plurality of candidate samples (see Gonzales, [0064] ‘A library of the trusted fingerprints [i.e., a plurality of candidate samples ] is then compared to features extracted from traces [i.e., a fragment ] from the execution of untrusted code, and there is then determined a distance between the fingerprints in the library and the features extracted from execution of the untrusted code.  An exception is reported if the distance exceeds the threshold.’; [0089] ‘Using authorized signatures 770 for comparison, the selected discriminatory features are extracted and a distance metric [i.e., a plurality of distances ] is generated 1150.’; [0273] ‘parallel execution’; [0220] ‘A PFP monitor can continuously track the power consumption characteristics of the hardware and predict failure before it actually happens,’; [0389] ‘Additionally, certain of the steps may be performed concurrently in a parallel process when possible, as well as performed sequentially as described above.’);  and 
(e)    a processor operable to: 
        for each fragment,  determine if the distance satisfies a pre-determined criterion (see Gonzales, [0064] ‘determined a distance between the fingerprints in the distance exceeds the threshold.’); and 
        in response to determining that the pre-determined criterion is satisfied for a fragment, classify the fragment as one of the candidate samples, based on the distance (see Gonzales, [0064] ‘determined a distance between the fingerprints in the library and the features extracted from execution of the untrusted code.  An exception is reported if the distance exceeds the threshold.’; [0144] ‘minimum-distance classifier’).  
                       Gonzales disclose collecting fragments of the digital program trace signal (see Gonzales, [0064] ‘A library of the trusted fingerprints [i.e., a plurality of candidate samples ] is then compared to features extracted from traces [i.e., a fragment ] from the execution of untrusted code,’).  However, Gonzales does not explicitly disclose continuously collecting fragments of the digital program trace signal.
		Gonzales disclose determining the distance between the fragment and the candidate samples (see Gonzales, [0064] ‘determined a distance between the fingerprints in the library and the features extracted from execution of the untrusted code.  An exception is reported if the distance exceeds the threshold.’).  However, Gonzales does not explicitly disclose determining the distance between the fragment and a candidate sample.
	ii.	Kim discloses determining the distance between the fragment and a candidate sample (see Kim, [0011] ‘The data analysis module then compares the power history signature with the plurality of known power signatures and initiates a protective operation if the power history signature is closely correlated to one or more of the known power signatures.’; page 10, claim 7 ‘the data analysis module computes a chi-square distance between the power history signature and each of the plurality of known power signatures [i.e., a plurality of distances ].’)
           iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Kim into the system of Gonzalez for determining the distance between the fragment and at least one candidate sample.  Gonzalez teaches "A power fingerprinting system is adopted for assessing integrity of a target computer-based system.” (see Gonzales, abstract).  Therefore, KIm’s teaching could enhance the system of Gonzalez, because Kim teaches 

	iv.	Laurenti discloses continuously collecting fragments of the digital program trace signal (see Laurenti, [0036] ‘Power monitoring circuit 140 is coupled as a trace peripheral to STM 108 via arbiter 106 so that the sequence of power states [i.e., continuously collecting fragments ] can be reported to an external trace device 120 and thereby correlated to instruction traces.’).
v.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Laurenti into the system of Gonzalez for continuously collecting fragments of the digital program trace signal.  Gonzalez teaches "A power fingerprinting system is adopted for assessing integrity of a target computer-based system.” (see Gonzales, abstract).  Therefore, Laurenti’s teaching could enhance the system of Gonzalez, because Laurenti discloses a method for “tracing hardware power events, including voltage and clock frequency adjustments.” (see Laurenti, [0002])  
Referring to claim 16:
		Gonzalez, Kim, and Laurenti further disclose the length (see Gonzalez, [0144] ‘length’). 
Referring to claims 8, 19:
		Gonzalez, Kim, and Laurenti further disclose the antenna (see Gonzales, [0369] ‘antenna’). 
Referring to claim 9:
	          Gonzalez, Kim, and Laurenti further disclose:
                     wherein the detector further comprises an amplifier cascaded with the antenna (see Gonzales, [0231] ‘amplifier’).
Referring to claim 10:
		Gonzalez, Kim, and Laurenti further disclose:
                      wherein the hardware-based comparator comprises at least one of a field programmable gate array, an application-specific integrated circuit, a digital signal processor, an array of microcontrollers and external memory, and a circuit based on discrete digital components (see Gonzales, [0385] ‘Hardware modules may include, for 
Referring to claims 11, 20:
	 	Gonzalez, Kim, and Laurenti further disclose:
            wherein the hardware-based comparator further comprises a Discrete Fourier Transform calculator for determining a Discrete Fourier Transform of the fragment prior to determining a distance between the fragment with each of the candidate samples (see Laurenti, [0093] ‘discrete Fourier transform (DFT)’). 
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Laurenti into the system of Gonzalez to use discrete Fourier transform (DFT) .  Gonzalez teaches "A power fingerprinting system is adopted for assessing integrity of a target computer-based system.” (see Gonzales, abstract).  Therefore, Laurenti’s teaching could enhance the system of Gonzalez, because Laurenti discloses a method for “tracing hardware power events, including voltage and clock frequency adjustments.” (see Laurenti, [0002])   
Referring to claims 12, 21:
		Gonzalez, Kim, and Laurenti further disclose:
                      wherein the processor operable to determine if the distance between the fragment and at least one of the candidate samples satisfies a pre-determined criterion comprises the processor operable to determine if the distance between the fragment and at least one of the candidate samples is less than a pre-determined distance threshold (see Gonzales, [0064] ‘determined a distance between the fingerprints in the library and the features extracted from execution of the untrusted code.  An exception is reported if the distance exceeds the threshold.’; [0093] ‘compare against the respective thresholds and determine the integrity status’; [0103] ‘equal’).
Referring to claims 13, 22:
		Gonzalez, Kim, and Laurenti further disclose:
                      wherein the processor operable to classify the fragment as one of the candidate samples, based on the distance between the fragment with each of the candidate samples comprises the processor classifying the fragment of the digital program trace signal as the known program fragment sample having a distance with the distance between the fingerprints in the library and the features extracted from execution of the untrusted code.  An exception is reported if the distance exceeds the threshold.’; [0093] ‘compare against the respective thresholds and determine the integrity status’; [0103] ‘equal’).
Referring to claims 14, 23:
		Gonzalez, Kim, and Laurenti further disclose:
                      wherein the processor is further operable to store the fragment as a candidate sample in the database in response to determining that the pre-determined criterion is not satisfied (see Gonzalez, [0085] ‘stored signature’). 

5.	Claims 2-5, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Aguayo Gonzalez et al. (U.S. 2015/0317475 A1), in view of Kim et al. (U.S. 2010/0313270 A1), in view of Laurenti et al. (U.S. 2010/0281309 A1),  further in view of Subburaj et al. (U.S. 2015/0097729 A1), hereinafter “Subburaj”.
Referring to claim 2:
	 	Gonzalez, Kim, and Laurenti further disclose the first-in-first-out buffer (see Gonzalez, [0330] ‘stored at a buffer]).  However, they do not explicitly disclos FIFO.
	 	Subburaj disclose the FIFO (see Subburaj, [0038] ‘a FIFO register’).
	 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Subburaj into the system of Gonzalez to implement FIFO buffer.  Gonzalez teaches "A power fingerprinting system is adopted for assessing integrity of a target computer-based system.” (see Gonzales, abstract).  Therefore, Subburaj’s teaching could enhance the system of Gonzalez, because Subburaj teaches “A GNSS receiver to track low power GNSS satellite signals.” (see Subburaj, abstract).
Referring to claims 3, 17:
		Gonzalez, Kim, Laurenti, and Subburaj further disclose:
		(a)    each candidate sample and each fragment comprises an ordered 

                      (b)    the hardware-based comparator comprises: 
                                  (i)    a plurality of difference operators, each difference operator for determining a unit difference between a value of the fragment and a value of the candidate sample having a same position within the ordered set of each of the candidate samples (see Gonzalez, [0087] ‘difference vector’. Also, Subburaj, [0009] ‘subtractor [i.e., difference operator ]’); and 
                                 (ii)   a plurality of summation operators, each summation operator for determining the distance between the fragment with one of the plurality of candidate samples based on the unit differences (see Gonzalez, [0118] ‘aggregating [i.e., summation operator ]’). 
Referring to claims 4, 5:
		Gonzalez, Kim, Laurenti, and Subburaj further disclose the length (see Gonzalez, [0144] ‘length’).

Response to Arguments
6.	Applicant's arguments filed January 4, 2021 have been fully considered, but they are not persuasive.
(a)	Applicant submits:
“However, Gonzalez’s extracted features relate to sections that carry the most information (see e.g., para. [0064] of Gonzalez). That is, Gonzalez appears to discard some sections of the trace.” (see page 9, 3rd par)
Examiner maintains:
Laurenti disclose in [0036] ‘Power monitoring circuit 140 is coupled as a trace peripheral to STM 108 via arbiter 106 so that the sequence of power states [i.e., continuously collecting fragments of the digital program trace signal ] can be reported to an external trace device 120 and thereby correlated to instruction traces.’
Therefore, the combination of references disclose continuously collecting fragments of the digital program trace signal, as claimed.
(b)	Applicant submits:

Examiner maintains:
Gonzalez disclose “Using authorized signatures 770 for comparison, the selected discriminatory features are extracted and a distance metric [i.e., a plurality of distances ] is generated 1150.” (see Gonzalez, [0089]).
In addition, Kim further discloses at page 10, claim 7 “the data analysis module computes a chi-square distance between the power history signature and each of the plurality of known power signatures [i.e., a plurality of distances ].”.
Therefore, the reference(s) disclose a plurality of distances. 
(c)	Applicant submits:
“The Applicants submit that Gonzalez does not appear to disclose or suggest the claimed processor operable to classify the fragment as one of the candidate samples, based on the plurality of distances.” (see page 10, 1st par)
Examiner maintains:
Gonzales disclose in [0064] ‘determined a distance between the fingerprints in the library and the features [i.e., the fragment ] extracted from execution of the untrusted code.  An exception is reported if the distance exceeds the threshold.’; [0144] ‘minimum-distance classifier’
Gonzalez disclose “Using authorized signatures 770 for comparison, the selected discriminatory features are extracted and a distance metric [i.e., a plurality of distances ] is generated 1150.” (see Gonzalez, [0089]).
In addition, Kim further discloses at page 10, claim 7 “the data analysis module computes a chi-square distance between the power history signature and each of the plurality of known power signatures [i.e., a plurality of distances ].”.
Therefore, the references disclose classify the fragment as one of the candidate samples, based on the plurality of distances. 

Conclusion

	 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Dafesh; Philip et al. (US 20170111069 A1) disclose circuits and methods for reducing an interference signal that spectrally overlaps a desired signal;
(b)	Luna; Michael Edward Smith et al. (US 20140334653 A1) disclose combination speaker and light source responsive to state(s) of an organism based on sensor data;
(c)	Badve; Sunil et al. (US 20140371081 A1) disclose Compositions for and Methods of Detecting, Diagnosing, and Prognosing Thymic Cancer;
(d)	MAITANI; Hiroshi et al. (US 20160041574 A1) disclose consumer electric power control system and consumer electric power control method;
(e)	McGwire; Kenneth C. (US 20100104191 A1) disclose data analysis process;
(f)	Arnold, Martin et al. (US 20030160154 A1)  disclose Device and method for detecting an object or a person in the passenger compartment of a vehicle;
(g)	TERADA; Yoshihisa et al. (US 20120029336 A1) disclose electrode attachment state determination system, electrode attachment state determination method, and program thereof. 

8.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
          A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEILIANG PAN/
Examiner, Art Unit 2492



 /TAE K KIM/ Primary Examiner, Art Unit 2492